Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Unemployment Insurance Appeal Board found that, during the period that claimant was collecting unemployment insurance benefits, he was not totally unemployed because he was performing certain activities on behalf of a business supply company of which his wife was the sole officer and stockholder. Claimant acknowledged that, during the period in question, he wrote 59 checks for the business, ran errands, did some bookkeeping and occasionally contacted clients. These activities were consistent and routine. In addition, claimant admitted that he made telephone calls on behalf of the business and gave his wife advice on the running of the business. Under these circumstances, the decision of the Board that claimant was ineligible to receive benefits is supported by substantial evidence and must be upheld (see, Matter of Gonyo [Roberts], 124 AD2d 884; Matter of St. Germain [Ross], 78 AD2d 565). Accordingly, the unemployment insurance benefits that claimant received were properly held recoverable (see, Labor Law § 597 [4]). Substantial evidence also exists in the record to support the Board’s conclusion that claimant made willful false statements to obtain benefits (see, Matter of O’Leary [Roberts], 93 AD2d 915). Claimant’s reason or excuse for making the misrepresentation is irrelevant (see, Matter of Petty [Roberts], 90 AD2d 604, 605). Claimant had the responsibility to disclose all pertinent facts which might be determinative of his right to receive unemployment insurance benefits (see, Matter of O’Leary [Roberts], supra, at 916).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.